Hooker, J.
I concur in the opinion of Mr. Justice Montgomery, and think that the writ should be denied for the further reason that relator has sought an improper remedy. Persons claiming to be interested asked leave to be made parties to a proceeding affecting property. Upon a hearing the court determined that they were entitled to intervene. As to some of them, at least, the right depended upon questions of fact. Aside from the question of the right to review jurisdictional questions in chancery summarily, during the pendency of the cause, by proceedings legal in their nature, rather than equitable, there is no more apparent reason for reversing an order of this kind in such a way than there would be in allowing a defendant to invoke such remedy to vacate an order denying a motion to quash or dismiss a bill as to defendants claiming to be improperly brought in by subpoena. After the final hearing any injustice can be corrected upon appeal. Chancery practice affords better means for reaching equitable results than are to be found in legal proceedings, and where a court of equity decides to give an opportunity for a hearing there should be not interference by mandamus proceedings.
Moore, C. J., and Carpenter, Montgomery, and Ostrander, JJ., concurred.